DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.
Response to Amendment
The amendments made to claims 1-3, 5, 6, 11-16, 18, and 19 and the cancellation of claim 4 in the response filed 11/7/22 is acknowledged.
Claims 1-3 and 5-20 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. DE 10 2014 207 222 A1 in view of Schwarz US 2008/0121240 A1.
Regarding claim 1, Schuster discloses a mask (fig. 1) comprising: a main body part 1 configured to cover a mouth of a wearer (fig. 1); and head straps 2/3 provided on left and right sides of the main body part 1 and configured to be worn around the head (fig. 1 and [0029], headbands 2/3 both extend between the left and right sides of the mask body 1), wherein the main body part 1 has an upper end fixing point 13 which is a part where an upper end part of the head straps 2/3 is fixed, a lower end fixing point 15 which is a part where a lower end part of the head straps 2/3 is fixed, and a first intermediate fixing point 14 which is a part where one location of an intermediate part of the head straps 2/3 is fixed (fig. 1 and [0037]-[0038], the fixing point 14 being intermediate the upper fixing point 13 and the lower fixing point 15); the first intermediate fixing point 14 being located between the upper end fixing point 13 and the lower end fixing point 15 with respect to a vertical direction of the main body part 1 (fig. 1, fixing point 14 being vertically lower than fixing point 13 and vertically higher than fixing point 15); neither the upper end part nor the lower end part is present between the one location of the intermediate part and a part configured to wrap around the head along the head straps 2/3 (fig. 1, the upper end part and the lower end part where upper end fixing point 13 and lower end fixing point 15 are respectively attached are above and below the intermediate fixing point 14, not between the intermediate fixing point 14 and the part of the head straps 2/3 that extends rearward around the head); each first intermediate fixing point 14 is located closer to the respective upper end fixing point 13 than the respective lower end fixing point 15 (fig. 1); and the head straps 2/3 extend in a straight line between the respective first intermediate fixing point 14 and the respective upper end fixing point 13 (fig. 1).
Schuster is silent on the head straps being a pair of ear straps configured to be hooked over ears of the wearer, wherein, for each strap, the main body part is fixed to the ear strap.
However, Schwarz teaches a mask 10 (fig. 1) comprising ear straps 14/16 configured to be hooked over ears of the wearer, wherein, for each strap 14/16, the main body part 12 is fixed to the ear strap 14/16 (figs. 1 and 5 and [0023], while straps 14/16 are illustrated as separately being attached to the mask body 12 so as to extend around the head (in the same manner as Schuster’s mask), alternatively both ends of each strap 14/16 can be fixed to each side of the mask to form ear loops).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the head straps of Schuster to be a pair of ear straps configured to be hooked over ears of the wearer, wherein, for each strap, the main body part is fixed to the ear strap, as taught by Schwarz, because head straps and ear loops are both well known in the mask art as being ways to attach a mask to the face, and Schwarz demonstrates the interchangeability of these two configurations; further, ear loops may be more secure on the face, as straps that wrap around the head slip easily; lastly, it is clear from fig. 1 of Schuster that modifying the head straps to be ear straps would not change the way the straps are fixed to the mask, since the upper and lower straps  would just be rearranged to be each on the left and right sides like well-known ear loops.
Regarding claim 2, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each first intermediate fixing point 14 being located in a vicinity of a respective side end of the main body part 1 (fig. 1, the intermediate fixing points 14 being each on the left and right edges of the mask body 1).
Regarding claim 3, Schuster discloses a mask (fig. 1) comprising: a main body part 1 configured to cover a mouth of a wearer (fig. 1); and head straps 2/3 provided on left and right sides of the main body part 1 and configured to be worn around the head (fig. 1 and [0029], headbands 2/3 both extend between the left and right sides of the mask body 1), wherein the main body part 1 has an upper end fixing point 13 which is a part where an upper end part of the head straps 2/3 is fixed, a lower end fixing point 15 which is a part where a lower end part of the head straps 2/3 is fixed, and a first intermediate fixing point 16 which is a part where one location of an intermediate part of the head straps 2/3 is fixed (fig. 1 and [0037]-[0038], the fixing point 16 being intermediate the upper fixing point 13 and the lower fixing point 15); the first intermediate fixing point 16 being located between the upper end fixing point 13 and the lower end fixing point 15 with respect to a vertical direction of the main body part 1 (fig. 1, fixing point 16 being vertically lower than fixing point 13 and vertically higher than fixing point 15); neither the upper end part nor the lower end part is present between the one location of the intermediate part and a part configured to wrap around the head along the head straps 2/3 (fig. 1, the upper end part and the lower end part where upper end fixing point 13 and lower end fixing point 15 are respectively attached are above and below the intermediate fixing point 16, not between the intermediate fixing point 16 and the part of the head straps 2/3 that extends rearward around the head); each first intermediate fixing point 16 is located closer to the respective lower end fixing point 15  than the respective upper end fixing point 13 (fig. 1); and the head straps 2/3 extend in a straight line between the respective first intermediate fixing point 14 and the respective upper end fixing point 13 (fig. 1).
Schuster is silent on the head straps being a pair of ear straps configured to be hooked over ears of the wearer, wherein, for each strap, the main body part is fixed to the ear strap.
However, Schwarz teaches a mask 10 (fig. 1) comprising ear straps 14/16 configured to be hooked over ears of the wearer, wherein, for each strap 14/16, the main body part 12 is fixed to the ear strap 14/16 (figs. 1 and 5 and [0023], while straps 14/16 are illustrated as separately being attached to the mask body 12 so as to extend around the head (in the same manner as Schuster’s mask), alternatively both ends of each strap 14/16 can be fixed to each side of the mask to form ear loops).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the head straps of Schuster to be a pair of ear straps configured to be hooked over ears of the wearer, wherein, for each strap, the main body part is fixed to the ear strap, as taught by Schwarz, because head straps and ear loops are both well known in the mask art as being ways to attach a mask to the face, and Schwarz demonstrates the interchangeability of these two configurations; further, ear loops may be more secure on the face, as straps that wrap around the head slip easily; lastly, it is clear from fig. 1 of Schuster that modifying the head straps to be ear straps would not change the way the straps are fixed to the mask, since the upper and lower straps  would just be rearranged to be each on the left and right sides like well-known ear loops.
Regarding claim 5, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each first intermediate fixing point 14 existing on an outer surface of the main body part 1 (fig. 1 and [0041], fixing points 14 are openings through which the straps 2/3 extend; therefore, the fixing points 14 are on both the outer and inner surface).
Regarding claim 6, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each first intermediate fixing point 14 existing on an inner surface of the main body part 1 (fig. 1 and [0041], fixing points 14 are openings through which the straps 2/3 extend; therefore, the fixing points 14 are on both the outer and inner surface).
Regarding claim 7, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster is silent on the ear straps being fixed to the first intermediate fixing point of the main body part by stapling.
However, Schwarz further teaches the ear straps 14/16 being fixed to the main body part 12 by stapling ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps of Schuster in view of Schwarz to be fixed to the first intermediate fixing point of the main body part by stapling, as taught by Schwarz, because movement of the strap within the aperture of fixing point 14 may bother a user and increase the risk of the mask falling off the face; please note that Schuster does not discourage or discredit stationary fixation of the straps to the mask, and states in [0007] that the straps can be fixedly fastened at the coupling points or guided through them.
Regarding claim 10, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses wherein, for each ear strap (as previously modified by Schwarz), the main body part 1 has a second intermediate fixing point 16 which is a part where another location of the intermediate part 16 of each of the ear straps is fixed (fig. 1 and [0038], the intermediate part of the ear straps between fixing points 14 and 15 is also fixed at points 16); and the second intermediate fixing point 16 is located between the first intermediate fixing point 14 and the lower end fixing point 15 with respect to the vertical direction (fig. 1).
Regarding claim 11, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each second intermediate fixing point 16 being located in a vicinity of a respective side end of the main body part 1 (fig. 1).
Regarding claim 12, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each second intermediate fixing point 16 being located closer to the respective lower end fixing point 15 than the respective upper end fixing point 14 (fig. 1).
Regarding claim 13, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses wherein each of the ear straps (as previously modified by Schwarz) extends in a straight line between the respective second intermediate fixing point 16 and the respective lower end fixing point 15 (fig. 1).
Regarding claim 15, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each second intermediate fixing point 16 existing on an outer surface of the main body part 1 (fig. 1 and [0044], fixing points 16 are openings through which the straps 2/3 extend; therefore, the fixing points 16 are on both the outer and inner surface).
Regarding claim 16, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each second intermediate fixing point 16 existing on an inner surface of the main body part 1 (fig. 1 and [0044], fixing points 16 are openings through which the straps 2/3 extend; therefore, the fixing points 16 are on both the outer and inner surface).
Regarding claim 17, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses the ear straps (as modified by Schwarz) exhibiting elasticity ([0006]).
Regarding claim 18, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each upper end fixing point 13 and each lower end fixing point 15 existing on an outer surface of the main body part 1 (fig. 1 and [0007], the coupling points can be inside or outside the mask body).
Regarding claim 19, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster further discloses each upper end fixing point 13 and each lower end fixing point 15 existing on an inner surface of the main body part 1 (fig. 1 and [0007], the coupling points can be inside or outside the mask body).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. DE 10 2014 207 222 A1 in view of Schwarz US 2008/0121240 A1 further in view of Bryant et al. US 5,724,677.
Regarding claim 8, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster in view of Schwarz is silent on the ear straps being fixed to the first intermediate fixing point of the main body part by hot-melt adhesion.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by hot-melt adhesion (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps of Schuster in view of Schwarz to be fixed to the first intermediate fixing point of the main body part by hot-melt adhesion, as taught by Bryant, because hot-melt adhesives have faster setting/drying times.
Regarding claim 9, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster in view of Schwarz is silent on the ear straps being fixed to the first intermediate fixing point of the main body part by ultrasonic welding.
However, Bryant teaches head bands for a mask (col. 1, lines 6-11), wherein the head band is fixed to the mask by hot-melt adhesion (col. 12, line 66-col. 13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps of Schuster in view of Schwarz to be fixed to the first intermediate fixing point of the main body part by ultrasonic welding, as taught by Bryant, because ultrasonic welding does not add additional material to the mask, thus reducing weight.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. DE 10 2014 207 222 A1 in view of Schwarz US 2008/0121240 A1 further in view of Zobel US 4,014,047.
Regarding claim 14, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster in view of Schwarz is silent on a distance, in the vertical direction, from the second intermediate fixing point to the lower end fixing point being less than a distance, in the vertical direction, from the first intermediate fixing point to the upper end fixing point.
However, Zobel teaches a mask 1 (fig. 1), wherein a distance, in the vertical direction, from the second intermediate fixing point to the lower end fixing point is less than a distance, in the vertical direction, from the first intermediate fixing point to the upper end fixing point (please see annotated fig. A below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Schuster in view of Schwarz such that a distance, in the vertical direction, from the second intermediate fixing point to the lower end fixing point is less than a distance, in the vertical direction, from the first intermediate fixing point to the upper end fixing point, as taught by Zobel, as this configuration may fit better on a specific user’s facial anatomy.


    PNG
    media_image1.png
    444
    799
    media_image1.png
    Greyscale

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. DE 10 2014 207 222 A1 in view of Schwarz US 2008/0121240 A1 further in view of Tate, Jr. US 4,037,593.
Regarding claim 20, Schuster in view of Schwarz discloses the claimed invention as discussed above.
Schuster in view of Schwarz is silent on the main body part having a moisture-retaining material holding part that holds a moisture-retaining material.
However, Tate, Jr. teaches a mask 10 (fig. 3) with a main body part 11 (figs. 1 and 2 and col. 2, lines 32-34) having a moisture-retaining material holding part that holds a moisture-retaining material 21 (figs. 1 and 2 and col. 2, lines 53-59, the part of the mask body 11 underlying cushion 21 being the moisture-retaining material holding part, since cushion 21 is a vapor barrier (i.e., retains moisture within the mask)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the main body part of Schuster in view of Schwarz with a moisture-retaining material holding part that holds a moisture-retaining material, as taught by Tate, Jr., to prevent the rise of the wearer’s breath in the vicinity of the wearer’s eyes (col. 1, lines 62-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786